DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on December 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.

Drawings
The drawings are objected to because Figures 1-8 use reference character “10” which the specification uses to refer to “the container” however figures 1-8 only show either the lid or the shell.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “sealing layer 28” (see paragraph 35 of the specification as filed) and “shrink band 32” (see paragraph 37 of the specification as filed).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: paragraph 33 of the specification as filed refers to “lip 26.”  It is unclear as to what this is intending to refer to.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “a shell having base and a wall,” on line 3  It appears that this should recite, “a shell having a base and a wall.”  
Claim 1 also recites “the lip, ;” on line 4.  It appears that the comma should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation, “the additive components.”  This limitation lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabideau (US 20150059652 - cited on IDS) in view of Woodward (US 20140127352 - cited on IDS) and in further view of Sato (US 20080069988), Ozasa (US 20050236415) and Nero (US 20180103610).
Regarding claim 1, Rabideau teaches a container (see figure 1A, 2A, 5A, 7B) capable of storing an aqueous composition for a domestic animal, comprising: a shell having a base (see figure 1A, item 106) and a wall extending distally from the base (figure 1A, item 120) to a lip (figure 1A, item 116), the shell defining a chamber (110) between the base and the lip; a lid (figure 1A, item 404,406) having a surface and configured to cooperate with the lip (see figure 7B, at item 116 - which engages the lip) for removably coupling the lid and the shell, the lid comprising an extension (figure 1A, 7B, item 412) extending laterally relative to the surface; and an aqueous composition disposed within the chamber (see paragraph 17 - “storing… water in a covered receptacle”); wherein the extension is configured to receive the base for stabilizing the shell (see figure 1A, 7B where the lid is secured to the base; abstract: “provide a non-skid, high friction connection”) during use by the domestic animal.
Claim 1 differs from Rabideau in specifically reciting the aqueous composition comprises an active component.
However, Woodward teaches that it has been advantageous to include active components into drinking water, such as vitamins, minerals, fatty acids, etc, for improving hydration and for promoting health and wellness (see paragraph 12, 16, 28).
As Rabideau already teaches storing an aqueous composition, to modify Rabideau and to include active components in an aqueous composition, for drinking, would have been obvious to one having ordinary skill in the art, for the purpose of promoting improved hydration, health and wellness of an animal.
Claim 1 differs from the above combination in specifically reciting that the shell and lid exhibit a water vapor transmission rate of less than 100,000 g/m2/24 hours in accordance with ASTM D6701 - 16.
In any case, it is noted that Sato teaches containers for holding food and beverages (see paragraph 1) where the material as excellent oxygen and moisture barrier properties (see the abstract).  Sato teaches a water vapor permeability of the materials used to make the container to be, for example, 300 g-micron/m2/day or at most 500g-micron/m2/day (see table 1; page 6, claim 9), which falls within the claimed range.  Ozasa further teaches, such as bowl shaped containers (see the abstract) for holding liquids (see at least, paragraph 359) where the container and lid together can have a permeability of 46-80cc/m2/day (see paragraph 407, 409), where such containers have excellent oxygen and moisture barrier properties so as to be appropriately usable as a food container material (see the abstract) while preventing degradation of the contents during storage (see paragraph 7).  Ozasa teaches that providing a tight hermetic seal and the above water and moisture resistance can further improve storage stability of the contents (see paragraph 339).   Sato and Ozasa both teach containers for storing liquids and are thus similar to Rabideau in this regard.  Sato and Ozasa also teach that the containers can be made from biodegradable materials (see Ozasa paragraph 1; Sato paragraph 13, 65).  Nero further evidences using 
Regarding claims 2 and 15, Sato and Ozasa both teach that the materials of the container can comprise a biodegradable polymeric material (see Sato paragraph 33 “polylactic acid”; Ozasa paragraph 127 “polylactic acid”). 
Further regarding claims 2 and 16, it is noted that Ozasa further teaches the use of lignocellulosic materials such as rice husks (paragraph 106).  As Rabideau is not particular as to the materials of construction, and as the prior art teaches the desirability of using biodegradable materials for drinking containers and containers containing liquids, to thus modify Rabideau in view of the teachins of Sato, Ozasa and Nero and to also include additional biodegradable materials such as lignocellulosic materials such as husks would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite properties to the container while maintaining the container’s biodegradability.
Further regarding claims 15 and 16, it is noted that the claims do not specifically recite that the polymeric material or the lignocellulosic material has been chosen from the markush group of claim 2, and are thus only seen to further limit the particulars of the markush group of claim 2.  Nonetheless, to expedite prosecution, the limitations have been addressed as discussed above. 
Regarding claims 3, 4, 5, Woodward teaches an active component can comprise a nutraceutical such as vitamin D (see paragraph 28), fatty acids (paragraph 16), as well as minerals (paragraph 28) and sodium chloride (Table 4), which thus reads on trace minerals and sodium and chloride, as recited in claim 6.
Further regarding claims 4-6, it is noted that the claims do not specifically recite that the particular nutraceutical compounds have been chosen from the markush group of claim 3, and are thus only seen to further limit the particulars of the markush group of claim 3.  Nonetheless, to expedite prosecution, the limitations have been addressed as discussed above. 
Regarding claim 12, Woodward teaches that the additives in the aqueous composition can include vitamins, minerals and, which thus read on electrolytes (see paragraph 26, 28 and Table 4 which teaches sodium chloride where sodium is a known electrolyte).
Regarding claim 13, Woodward further teaches that the aqueous composition comprises an additive component that comprises a flavoring agent.  That is, since Woodward teaches flvored drinking water compositions, it would have been obvious to one having ordinary skill in the art that the composition would have had a flavoring agent.

Claims 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 4 above, which relies on Rabideau (US 20150059652) as the primary reference, and in further view of Zemel (US 20160073659 - cited on IDS). 
Regarding claims 7-8, it is noted that the claim does not positively elect a nutraceutical compound and where the nutraceutical compound is an amino acid compound or herbal compound.  Thus, claims 7-8 are rejected based on its dependence to claim 3.  
To expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising various functional ingredients, but claim 7 differs in specifically reciting an herbal compound comprising aloe vera, calendula flowers, ginger, goldenseal, milk thistle, valerian, chamomile, California poppy or combinations thereof.
However, Zemel teaches drinks for pets (Paragraph 76, 159, 161, 162, 194) which can include ginger for controlling stool odor (paragraph 20).  To thus modify the combination and to include ginger in the aqueous composition would have been obvious to one having ordinary skill in the art for this same purpose.
To expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise bioactive peptides (see paragraph 16) but claim 8 differs in specifically reciting an amino acid compound comprising an amino acid, a derivative, intermediate, prodrug or combination thereof.
However, Zemel teaches drinks for animals (paragraph 76, 194) that can comprise amino acids (see paragraph 72) which can stimulate protein synthesis, provide an antiproteolytic effect.
To thus modify the combination and to include amino acids as taught by Zemel would have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits that have been known to be associated with including amino acids into aqueous pet compositions.
Regarding claim 10, it is noted that the claim does not positively elect an enzyme as the nutraceutical.  Thus, claim 10 is rejected based on its dependence to claim 3.  
To expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising antioxidants (paragraph 16), but claim 10 differs in specifically reciting wherein the enzyme comprises bromelain, coenzyme Q10, or a combination thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see Paragraph 76, 159, 161, 162, 194), where the composition can comprise enxymes sucha s coenzyme Q10 as an antioxidant for neutrailizing free radicals (see paragraph 124).
To thus modify the combination and to include an enzyme such as coenzyme Q10 would have been obvious to one having ordinary skill in the art, for the similar purpose of promoting an animals health by also neutralizing free radicals.
Regarding claim 11, it is noted that the claim does not positively elect a probiotic.  Thus, claim 11 is rejected based on its dependence to claim 3.  
To expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising various functional ingredients, but claim 11 differs in specifically reciting the probiotic comprises enterococcus faecium, lactobacillus acidophilus, lactobacillus casei, lactobacillus plantarum, bifidobacterium bifidum, bifidobacterium animalis, or combinations thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see Paragraph 76, 159, 161, 162, 194), where the composition can comprise probiotics 
To thus modify the combination and include probiotics as taught by Zemel would have been obvious to one having ordinary skill in the art, for the purpose of providing healthy maintenance of intestinal microflora.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 4 above, which relies on Rabideau (US 20150059652) as the primary reference, and in further view of Zemel (US 20160073659),  Revucky (US 20170239179 cited on IDS) and Kidd (“Fatty Acids for Pet Skin and Haircoat Health”).
Regarding claim 9, it is noted that the claim does not positively elect a nutraceutical compound and where the nutraceutical compound is a fatty acid comprising an omega-3 fatty acid.  Thus, claim 9 is rejected based on its dependence to claim 3.  
In any case, and to expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise fatty acids (see paragraph 16) but the claim differs in specifically reciting omega-3 fatty acid.
However, Zemel teaches drinks for animals (paragraph 120) which can comprise omaga-3 fatty acids (paragraph 120).  Revucky teaches including omega-3 fatty acids into a water composition for pets (see paragraph 9) where such fatty acids can provide added health benefits to the pet (see paragraph 12).  Kidd further evidences that 
As the combination already teaches including fatty acids in the aqueous composition, to modify the combination and to include omega-3 fatty acids would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits associated with omega-3 fatty acids.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rabideau (US 20150059652) as the primary reference, and in further view of Alexander (US 20090199776) or Revucky (US 20170239179).
Regarding claim 14, the combination teaches an aqueous composition that comprises water sealed within a container.  
Claim 14 differs in specifically reciting, “wherein the aqueous composition comprises water derived from an underground formation of the earth.”
It is initially noted that it is not seen that patentability can be predicated on the particular source of water, especially when the prior art already teaches a drinking composition that contains water.  Nonetheless, Alexander teaches a sealed drinking container comprising spring water (see paragraph 35) and where the fluid, such as spring water can be varied to accommodate consumer and animal interests (see paragraph 35).  Revucky further teaches water compositions for pets that can use any type of water known in the art, including spring water (see paragraph 7).  To thus modify the combination and to use spring water would have been obvious to one having .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rabideau (US 20150059652) as the primary reference, and in further view of Casale (US 20190059321 - cited on IDS).
Regarding claim 17, the combination applied to claim 1 teaches a sealed container.  
Claim 17 differs in specifically reciting, “a sealing layer disposed between the shell and the lid.”
It is noted however, that Casale teaches a sealed pet bowl comprising an aqueous composition (see at least, the abstract) and a lid (figure 7 item 2) together with a base (figure 7, item 4) and with a peel away film (48) positioned between the lid and the base, where the film can be used for providing an additional fluid impermeable barrier to the contents of the bowl (see paragraph 50).  In view of Nero, as discussed above, the combination already teaches using a seal to seal a container comprising an aqueous composition.  To thus modify the combination and to position a sealing layer between the shell and the lid would have been obvious to one having ordinary skill in the art, for the purpose of providing an added seal to keep the contents fresh while also protecting the hermetic seal via the lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200102139 discloses biodegradable containers that comprise husks (paragraph 48) and polylactic acid as a moisture barrier layer (paragraph 66)
US 20050042338 discloses  a container that can comprise wet food (paragraph 27) and where the container can have  seal (18) positioned between the container and the lid (16a) that can maintain freshness (see paragraph 29) and where the lid (16a) would obviously have provided added protection to the seal.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VIREN A THAKUR/Primary Examiner, Art Unit 1792